In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-266 CR

____________________


JACKIE MATHERS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 86356




MEMORANDUM OPINION
 Pursuant to a plea bargain agreement, appellant Jackie Mathers pled guilty to forgery.
The trial court found the evidence sufficient to find Mathers guilty, but deferred further
proceedings, placed Mathers on community supervision for four years, and assessed a fine
of $500.  On September 19, 2006, the State filed a motion to revoke Mathers's unadjudicated
community supervision.  Mathers pled "true" to violations of the conditions of her
community supervision.  The trial court found that Mathers violated the conditions of her
community supervision, found Mathers guilty of forgery by passing, and assessed
punishment at eighteen months of confinement in a state jail facility. 
	Mathers's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On September 20, 2007, we granted an extension of time for appellant to file
a pro se brief.  We received no response from appellant.  We reviewed the appellate record,
and we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore,
we find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
                                                                                                                                                 
                                                                            __________________________________
                                                                                                CHARLES KREGER
                                                                                                          Justice

Submitted on February 5, 2008
Opinion Delivered February 13, 2008
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.